Citation Nr: 1439981	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a rating in excess of 10 percent for PO status colles fracture distal left radius.

4.  Entitlement to a rating in excess of 10 percent for healed nondisplaced fracture right distal fibula with degenerative changes.

5.  Entitlement to service connection for gout. 

6.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to October 1974, and from June 1979 to July 1986; he also served in the Army Reserves.

This appeal to the o the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision in which the Agency of Original Jurisdiction (AOJ), inter alia, denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) in January 2003, and the AOJ issued a statement of the case (SOC) in January 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In April 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the AOJ.  A transcript of that hearing is of record.  In June 2004, the AOJ issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.

In August 2005, the Board remanded the claim on appeal to AOJ for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the November 2006 SSOC) and returned the matter to the Board for further appellate consideration.

In a May 2007 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran, in turn, appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the Joint Motion.

Thereafter, in August 2008, the Board remanded the claim on appeal to the AOJ for further action, to include additional development of the evidence. After completing additional development, the AOJ continued to deny the claim (as reflected in a November 2009 SSOC) and returned this matter to the Board for further appellate consideration.

In a June 2010 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran appealed the June 2010 Board decision to the Court.  In November 2010, the Court again granted a Joint Motion filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In February 2011, the Board again remanded the claim on appeal to the AOJ for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC), and returned this matter to the Board for further appellate consideration.  Because the Board found that the February 2011 remand directives had not been adequately complied with, in October 2011, the Board again remanded the claim for further development.  After completing additional development in accordance with the remand, the AMC continued to deny the claim (as reflected in a July 2012 SSOC), and returned the matter to the Board for further appellate consideration.

In a September 2012 decision, the Board once again denied service connection for cardiovascular disease, to include hypertension.  The Veteran appealed the September 2012 Board decision to the Court.  In December 2013, the Court issued a Memorandum Decision vacating the Board's September 2012 decision. 

The Board notes that the Veteran was previously represented by the American Legion; however, in January 2013, he appointed a private attorney as his representative for the issue of entitlement to service connection for a cardiovascular disorder, to include hypertension.  And, in July 2014, he completed another Form 21-22a, appointing the same attorney as representative for the remaining issues on appeal. 

The Board notes that this appeal was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  Notably, the VMBS and Virtual VA files contain VA treatment records dated subsequent to the July 2012 SSOC.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

For the reasons explained below, the claim appeal is being remanded to the AOJ for further action; the remand also addresses the five additional issues listed on the title page-for which the Veteran has completed the first of two actons required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, as the Board noted previously, in April 2006, the Veteran submitted a letter from his private physician, Dr. W.M., in which he opined that the Veteran's in-service exposure to chemical and nuclear weapons could have contributed to his acquiring diabetes.  The Board notes that a claim for service connection for diabetes was previously denied in a December 2002 rating decision.  It does not appear that the AOJ has yet adjudicated a request to reopen a claim for service connection for diabetes.  As such, the matter is not properly before the Board; hence, it is again referred to the AOJ for appropriate action.


REMAND

In light of points raised in the Court's Memorandum decision, and the Board's review of the claims file, additional action on the claim for service connection for cardiovascular disease, to include hypertension, is warranted. 

Specifically, the Court found that VA did not properly execute its duty to assist and instructed that further development be completed to obtain service treatment records from the Veteran's second period of service, from June 1979 to July 1986, including his separation examination from the second period of service.  As discussed in the Board's September 2012 decision, such records were previously requested from the National Personnel Records Center (NPRC) and determined to be unavailable, however there is no indication that NPRC requested such records from the Office of the Surgeon General.  In accordance with the December 2013 Court decision, the Board finds that further development must be accomplished.  On Remand, the AOJ should request the records from the Office of the Surgeon General as well as any other appropriate entity.  

Additionally, in the Court indicated that the Board should review the evidence and determine whether another VA examination or opinion is required.  The Veteran underwent a VA examination in May 2006 regarding his cardiovascular disorder claim.  The Board has reviewed the May 2006 VA examination and determined that another VA opinion is required.  In this regard, the May 2006 VA examination based a negative nexus opinion upon normal blood pressure readings in service and a lack of treatment noted in the available service treatment records.  While the VA examiner addressed the Veteran's responses to questions regarding some symptoms, the examiner did not address the Veteran's reports of symptoms in service and documented symptoms since service, including feeling sick, lightheaded, dizzy, having headaches, and feeling like his heart was pounding out of proportion to exertion.  (See e.g. private treatment records dated in April 2000 and June 2002).  Indeed, the May 2006 VA examiner did not discuss the June 2002 private treatment record in which a physician noted that the headaches were possibly related to hypertension.  Further, the VA examiner noted that the Veteran had no dyspnea with exertion but it appears that since the May 2006 VA examination, the Veteran has experienced shortness of breath.  See February 2010 VA treatment record.  As some of the Veteran's symptoms were not discussed, and the continuity of the symptoms was not addressed, an addendum opinion is required. 

The Board leaves it to the discretion of the clinician selected to offer the opinion to determine whether further examination is required.  If such an examination is scheduled, the Veteran is advised that failure to report to any such examination may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

Prior to obtaining a VA opinion or arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As regards VA records, the claims file reflects that the Veteran has been receiving treatment for all of his disabilities, including hypertension, from the VA Medical Center (VAMC) in Columbia, South Carolina, and that records from that facility dated to September 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Columbia VAMC all records of pertinent treatment since September 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2013) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1 (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remanded by the Court.  Adjudication of the claim should include consideration of additional, pertinent, VA treatment records were added to the file following the most recent SSOC, for which initial AOJ consideration has not been waived by the (see 38 C.F.R. § 20.1304 (2013)), along with any additional . Thus, the Board has no choice but to remand the claim for the AOJ to consider the additional evidence in the first instance, and to issue an SSOC reflecting such consideration.

Finally, in a May 2014 rating decision, the AOJ denied the Veteran's claims for increased ratings for PTSD, PO status colles fracture distal left radius, and healed nondisplaced fracture right distal fibula with degenerative changes.  In addition, the Veteran's claims for service connection for gout and entitlement to TDIU were denied.  In July 2014, the Veteran, through his representative, filed an NOD with respect to these issues.  The AOJ has not yet issued a statement of the case (SOC) with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a statement of the case (SOC). Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).
 
Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC addressing the claims for a higher ratings for PTSD, PO status colles fracture distal left radius, and healed nondisplaced fracture right distal fibula with degenerative changes, as well as the claims for service connection for gout and for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal as to these issues.  

The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

2.  Undertake appropriate action to obtain any available records of evaluation and/or treatment during the Veteran's second period of service, including the report of separation examination, from June 1979 to July 1986, from the Office of the Surgeon General or any other appropriate entity(ies).  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Obtain from the Columbia VAMC all outstanding records of VA treatment and/or evaluation for the Veteran, since September 2013.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim for service connection for cardiovascular disease, to include hypertension, that is not currently of record.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, obtain a VA opinion regarding the nature and etiology of any current cardiovascular disorder, to include hypertension.  If another examination of the Veteran is medically deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND must be made available to the examiner, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate all cardiovascular disability(ies), to include hypertension.

Then, with respect to each such diagnosed disorder, the examiner should provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's active service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical, lay and other evidence, to specifically include the Veteran's reported symptoms of light-headedness, dizziness, headaches, heart pounding out of proportion to exertion, and shortness of breath, and assertions as to continuity of such symptoms since service.

All examination findings (if any), along with complete rationale for all conclusions reached (to include citation to supporting medical authority, as appropriate), must be provided

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection of a cardiovascular disorder, to include hypertension, in light of all pertinent evidence (to particularly include all that added to the electronic record since the July 2012 SSOC) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for the determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



